Citation Nr: 9924985	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
low back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's attempt to 
reopen her claim for entitlement to service connection for a 
low back disorder.  A notice of disagreement was received in 
May 1998, a statement of the case was issued in August 1998, 
and a substantive appeal was received in September 1998.


FINDINGS OF FACT

1.  By rating decision in October 1963, the RO denied the 
veteran's claim of entitlement to service connection for low 
back disorder; the veteran was notified of that determination 
and of her appellate rights, but she did not initiate an 
appeal.

2.  In March 1985, the RO determined that no new and material 
evidence had been received to reopen the veteran's low back 
disability claim; the veteran was notified of that 
determination and of her appellate rights, but she did not 
initiate an appeal. 

3.  Evidence received since the March 1985 RO determination 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered to decide fairly the merits of the claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's current low back disorder and her period of 
active military service.



CONCLUSIONS OF LAW

1.  The March 1985 RO determination is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Certain items of evidence received since the March 1985 
determination are new and material, and the veteran's claim 
of entitlement to service connection for low back disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that a claim by the veteran for 
entitlement to service connection for residuals of a pelvic 
injury with sacroiliac involvement was denied by rating 
decision in September 1950 because the injury occurred prior 
to service and there was insufficient evidence of any 
aggravation of the pre-existing condition and insufficient 
evidence of continuity of treatment to support any finding of 
either service incurrence of a separate back injury.  The 
veteran was notified of that determination and apprised of 
appellate rights and procedures, but she did not initiate an 
appeal.  Accordingly, the September 1950 rating decision 
became final.  38 U.S.C.A. § 7105(c).  In February 1985, the 
veteran requested that her claim be reviewed again, and in a 
March 1985 letter determination, the veteran was informed 
that new and material evidence had not bee received to reopen 
her claim.  She was again furnished notice of appellate 
rights and procedures, but she did not initiate an appeal.  
Therefore, the March 1985 decision also became final.  38 
U.S.C.A. § 7105(c).  The veteran subsequently sought to 
reopen her claim, and the RO denied that request in a March 
1998 rating decision.  The appellant did complete an appeal 
from that determination, and the case is now before the Board 
for appellate review. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  When 
a veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.

Further, in order to reopen a claim, there must be new and 
material evidence presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits."  
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the 
Board must consider whether new and material evidence has been 
received since the March 1985 determination.

The veteran essentially contends that her low back disorder 
is related to a lifting injury while in service in 1944.  At 
the time of the March 1985 determination, the evidence of 
record included: the veteran's service medical records 
indicating a history of fractured pelvis in 1936; treatment 
for low back pain in December 1944, and March 1945 with x-
rays showing minimal elevation of right ilium and hip joint, 
levo-scoliosis of lumbar segments and minimal eburnative 
changes in sacroiliacs; a September 1950 statement from the 
veteran that she injured her back and right hip lifting 
patients; a statement from Dr. H. V. Smith dated July 1950 
indicating that he treated the veteran beginning in 1949; 
medical certificate dated October 1962 indicating that the 
veteran was involved in an automobile accident resulting in a 
slanting fracture through the 4th and 5th thoracic vertebra; 
VA examination dated August 1963.  Based on this evidentiary 
record, the RO denied the veteran's attempt to reopen her 
claim.

Various items of evidence have been received subsequent to 
the March 1985 decision to include: October 1984 and April 
1985 private outpatient treatment records from Kearney Bone 
and Joint Clinic; a June 1985 VA examination; September 1997 
VA report from VAMC Grand Island and submission of a 
duplicate copy of this document received September 1998 with 
a handwritten note from the veteran; a private medical report 
from Kearney Bone and Joint Clinic dated October 1997; and 
lay statements from the veteran's sister, brother and two 
sons dated in August and September 1997.  

Although the lay statements from the veteran's family members 
are new since they were not of record at the time of the 
October 1963 rating decision however, they are not material 
because the statements do not show in service aggravation of 
a preexisting condition or incurrence of a separate chronic 
disability due to service.  The veteran's brother and sister 
relate that they remember the veteran complaining about back 
pain after service and being treated by a chiropractor.  
Likewise, the veteran's children indicate her complaints of 
back pain and treatment with Ben Gay and a heating pad.  To 
the extent that the items of newly received medical evidence 
document evidence of a low back disorder and treatment, they 
add nothing new to the record since the existence of a back 
disorder was known at the time of the March 1985 decision. 

However, the Board believes that the October 1997 private 
medical report from Kearney Bone and Joint Clinic and the 
September 1997 VA examiner's statement are significant to the 
extent that they may lend support to the veteran's assertion 
that her low back disorder is linked to a separate injury 
during service.  Therefore the report and statement are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
must be viewed as new and material, and the veteran's claim 
has therefore been reopened.

The Board must now consider whether the veteran's claim is 
well grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The evidence establishes that the veteran currently has 
degenerative disc disease of the lumbar spine with Grade II 
spondylolisthesis L4-L5 and spinal stenosis at L4-L5.  The 
requirement of medical evidence of current disability has 
therefore been met.  The veteran's statements regarding a 
lifting injury during service are accepted as credible for 
well-grounded purposes.  In fact, although service medical 
records do not specifically refer to lifting a patient, they 
do document treatment in December 1944 for acute back strain 
with treatment for acute low back strain again in March 1945.  
What remains for consideration is whether there is competent 
medical evidence linking her current back disorder to 
service.

Service medical records also include a 1944 induction 
examination notation that the veteran had a fractured pelvis 
in 1936 which required bed rest for six weeks.  As noted 
above, she was treated during service for acute back strain 
in December 1944 and in March 1945.  X-rays showed minimal 
elevation of right ilium and hip joint, levo-scoliosis of 
lumbar segments and minimal eburnative changes in 
sacroiliacs.  The discharge examination conducted seven days 
later was within normal limits.

The first evidence of post-service treatment for a low back 
disorder was in 1949-1050 by Dr. H.V. Smith.  An August 1963 
VA examination showed that the veteran had fractured her 
lower back in an automobile accident in October 1962.  The 
report from Kearney Bone and Joint Clinic dated October 1997 
shows that the veteran reported a back injury which occurred 
in service due to lifting a patient in 1944.  The examiner 
indicated that her current back pain is possibly related to a 
lifting injury in 1944.  The statement from a VA examiner 
from VAMC Grand Island indicates that he reviewed the records 
of the veteran which showed a service connected pelvic injury 
with involvement of the sacroiliac joint.  The VA examiner 
opined that the injury had been progressive and was 
responsible for her degenerative disease of her lumbar spine 
and x-rays, including MRI and CAT scan of the lumbar spine 
indicated findings caused by her injuries that she received 
while in the service in 1944.  

After reviewing the claims file, the Board is unable to find 
that there is competent medical evidence of a nexus to 
service to well-ground the veteran's claim.  The September 
1997 opinion by a VA doctor cannot be viewed as competent 
medical evidence since it is, on its fact, based on an 
inaccurate factual predicate.  Although the VA examiner 
purportedly reviewed the veteran's records, he clearly is 
under the impression that the veteran has a service-connected 
pelvic disability.  However, service connection is not in 
effect for such a condition.  Moreover, the VA examiner then 
goes on to state that it is his opinion that the injury 
[pelvic] has been progressive and is responsible for 
degenerative disease of the lumbar spine.  Assuming that 
statement to be true, it nevertheless does not change the 
fact that service connection has not been established for 
pelvic disability.  The VA examiner concludes by stating that 
it is his opinion that the findings are caused by injuries 
received in service in 1944.  In the context of the overall 
opinion which on its face is based on false assumptions, the 
Board does not view said opinion (although a medical opinion) 
as competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

With regard to the October 1998 report from Kearney Bone & 
Joint Clinic, P.C., the Board does not view such report as 
suggesting a nexus between the veteran's current low back 
disorder and service.  It is true that the report includes a 
notation that "the bottom line on this is that her current 
back pain is possibly related to a lifting injury in 1944."  
However, in the context of the report this statement must be 
viewed as speculative and insufficient to well-ground the 
claim.  See Hicks v. West, No. 93-1222, slip op. at 7 (U.S. 
Vet. App. Dec. 9, 1998); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [setting forth the spectrum of language 
as to the degree of certainty necessary in a medical opinion 
in order to establish a plausible medical nexus].  It is 
clear from the report that the medical examiner is only 
stating a possibility and not suggesting that it is as least 
as likely as not that there is a causal relationship.  In 
fact, the physician notes that the veteran has a spinal 
stenosis secondary to spondylolisthesis at L4-L5 which "is 
usually a condition that starts in childhood and occasionally 
in adolescence."  The examiner did not that the veteran was 
consistent in her story and essentially concludes that it is 
possible that her back disability could be due to heavy 
lifting.  When read as a whole, the Board believes that such 
report is too general and speculative to constitute competent 
medical evidence of causation.  

In sum, the Board finds the veteran's back disability claim 
to be not well-grounded for lack of medical evidence of 
causation.  The Board recognizes the veteran's contentions 
and statements offered by family members.  However, to the 
extent that the veteran and the family members are attempting 
to link the current low back disorder to service, they are 
not competent since it has not been shown that they have the 
necessary medical skills and training to offer opinions as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

The Board views the above discussion as sufficient to inform 
the veteran that medical evidence linking her low back 
disorder to service or evidence of aggravation of a 
preexisting injury are necessary to well-ground her claim.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 69.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

